Citation Nr: 0024687	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  90-52 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin B. Bennett, III, Esq., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979, and from July 1981 to March 1982.

The current appeal originally arose from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).

After several remands, the case was most recently before the 
Board of Veterans' Appeals (Board) in July 1998, at which 
time the Board denied the veteran's claim of entitlement to a 
TDIU.  The veteran appealed the Board's denial of his claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  

The Secretary of Veterans Affairs (Secretary) with the 
veteran's representative filed a joint motion respectfully 
moving the Court for an order to vacate the July 1998 
decision of the Board.  In April 2000 the Court issued an 
Order vacating the Board's July 1998 decision, and remanding 
the case to the Board for further actions consistent with its 
Order and the Joint Motion for Remand to Stay Further 
Proceedings.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidence of record, in consonance 
with the Court's directives in its April 2000 Order, permits 
the Board to conclude that a remand of the case to the RO for 
further detailed development would materially assist in the 
adjudication of the claimant's appeal.  


In this regard the Board notes that the RO should associate 
with the claims file the veteran's Vocational Rehabilitation 
folder, request the records used by the Social Security 
Administration (SSA) upon which to predicate a grant of 
entitlement to disability benefits, conduct a Social and 
Industrial Survey, clarify and adjudicate the veteran's claim 
for secondary service connection for orthopedic disorders 
involving but not necessarily limited to the back and left 
hip, and accord the veteran a contemporaneous orthopedic 
examination to ascertain the current nature and extent of 
severity of his service-connected disabilities rated as 
degenerative joint disease (DDD) of the right hip, 30 
percent; chondromalacia of the right knee, 10 percent; and 
chondromalacia of the left knee, 10 percent, as well as 
ascertain whether any additional disorders have resulted from 
the service-connected disabilities.  In view of the veteran's 
complaints of pain and functional limitations, the 
examination should explore functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, through 
his representative, contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for his 
service-connected right hip and bilateral 
knee disabilities, and any other 
orthopedic disorders such as back and 
left hip disorders which he feels have 
resulted from his service-connected 
disabilities.



The RO should obtain clarification from 
the veteran as to whether he is claiming 
orthopedic disorders in addition to the 
left hip and back disorders as secondary 
to his service-connected disabilities.  

After obtaining any necessary 
authorization or medical releases, the RO 
should attempt to obtain and associate 
with the claims file legible copies of 
the veteran's complete treatment reports 
from all sources identified whose records 
have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should associate with the 
claims file the veteran's Vocational and 
Rehabilitation folder.

3.  The RO should contact the SSA and 
obtain from that agency the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.  If records pertaining to 
that claim and medical evidence utilized 
in processing such claim are not 
available, that fact should be entered in 
the claims file.

4.  The RO should arrange for a social 
and industrial survey.  Family members, 
former coworkers, members of the 
community, and the veteran should be 
interviewed.  The individual conducting 
the survey should express an opinion with 
complete rationale as to the impact of 
the veteran's service-connected 
disabilities on his ability to secure or 
follow a substantially gainful 
occupation.

5.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist for the 
purpose of ascertaining the nature and 
extent of severity of the service-
connected right hip and bilateral knee 
disorders, whether back and/or left hip 
or other orthopedic disorders have 
resulted from the service-connected 
disabilities, and whether the service-
connected disabilities have rendered the 
veteran unable to perform substantially 
gainful employment.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected DDD of the right hip and 
bilateral knee chondromalacia in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a) Do the service-connected right 
hip and bilateral knee disabilities 
involve only the joint structure, or 
do they also involve the muscles and 
nerves?

(b) Do the service-connected right 
hip and bilateral knee disabilities 
cause weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on 
the severity of these manifestations 
on the ability of the appellant to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiner must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disabilities, the presence 
or absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disabilities, 
or the presence or absence of any 
other objective manifestations that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disabilities.

(d)  The examiner is also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected right hip and 
bilateral knee disabilities, and if 
such overlap exists, the degree to 
which the nonservice-connected 
problem(s) creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service-connected disability.  

If the functional impairment created 
by the nonservice connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

The examiner must be requested to express 
an opinion as to whether any other 
orthopedic disorders found on 
examination, particularly with respect to 
but not limited to the back and left hip, 
are causally related to the service-
connected DDD of the right hip and/or 
bilateral knee chondromalacia.  If no 
such direct causal relationship is 
determined to exist, the examiner must 
express an opinion as to whether any back 
and/left hip or other orthopedic 
disorders found on examination has/have 
been aggravated by the service-connected 
DDD of the right hip and/or bilateral 
knee chondromalacia.  If such aggravation 
is determined to exist, the examiner must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of nonservice-
connected back and/or left hip or other 
orthopedic disorders;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
DDD of the right hip and/or bilateral 
knee chondromalacia based on medical 
considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any back and/or left hip or other 
orthopedic disorders are proximately due 
to the service-connected DDD of the right 
hip and/or bilateral knee chondromalacia.  
The examiner must also be requested to 
express an opinion as to whether the 
service-connected DDD of the right hip 
and bilateral knee chondromalacia have 
rendered the veteran unable to perform 
any kind of substantially gainful 
occupation.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the inextricably intertwined issue of 
entitlement to service connection for 
disorders of the back and left hip, and 
any other orthopedic disorders specified 
by the veteran, as secondary to his 
service-connected DDD of the right hip 
and bilateral knee chondromalacia with 
application of 38 C.F.R. § 3.310(a) 
(1999), and Allen v. Brown, 7 Vet. 
App. 439 (1995).  The RO should 
adjudicate the issues of entitlement to 
increased evaluations for DDD of the 
right hip and bilateral knee 
chondromalacia with application of all 
pertinent governing criteria including 
38 C.F.R. §§ 3.321(b)(1), 
4.16(a)(b),4.40, 4.45, 4.59 (1999).  The 
RO should readjudicate the issue of 
entitlement to a TDIU to include 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) may result in a 
denial of his claims.  38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




